DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2a.	Claim 1, 3, 4, 9, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vik (US 2008/0208415), and further in view of Gilmore (US 2015/0323913).
	Regarding claims 1 and 10, Vik discloses a method and system (system and method of determining work machine operation; Vik at title), comprising:
Collecting monitoring data of a construction site via a plurality of sensors coupled to one or more cranes (real time monitoring of a plurality of work machines, such as cranes, from sensors on said work machines; Vik at 0018, 0026)
Transmitting the monitoring data to a central processing unit (controller on each machine at worksite configured to sense working machine parameters and transmit parameters to remote site coordinator; Vik and 0020, 0021, 0031).
Comparing the monitoring data and a sample time (e.g. timeframe for completion of a tasked job at a specific worksite; Vik at 0031) of the monitoring data to a predetermined construction site schedule (central computer at remote site coordinator receives the real-time data from  multiple work machines, processes the real-time data vs. site plan schedule and work machine expectations, and outputs the real-time data in a visual representation of the worksite status and machine status; Vik at 0023, 0025, 0026-0029, 0035).
Vik is silent to the evaluating including detecting that a scheduled event has not occurred within a threshold of a scheduled time based on the comparison and then activating an alarm responsive to detecting that the scheduled event has not occurred.
Gilmore, in a similar invention in the same field of endeavor, teaches evaluating the real time operation on the work site vs a time model, and generating an alarm responsive to detecting the scheduled event has not occurred (completion of a given event in a task has not occurred on schedule; Gilmore at 0048-0049).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the worksite planning of Vik with the alert function of Gilmore.  Doing so would alert the project manager that the construction schedule is lagging.

Regarding claim 17, in addition to that which is cited above, the combination teaches further evaluating crane movement of the one or more cranes based on the monitoring data (based on the monitoring data, evaluating how to retask work machines such as a crane to achieve scheduling goals; Vik at 0035).

	Regarding claims 3 and 4, the combination teaches wherein detecting the scheduled event has not occurred within the threshold of the scheduled time based on the comparison includes detecting that the scheduled event has occurred too late to be within the threshold of the scheduled time (scheduled event occurring outside of acceptable time schedule including not occurring at all within the time scheduled; Gilmore at 0049).

	Regarding claim 9, Vik discloses wherein the central processing unit is remote from the construction site (remote site coordinator; Vik and 0020, 0021, 0031).

	Regarding claim 19, Vik discloses wherein the one or more cranes are operated via systems controlled based on a digital clock tied to an actual time (Vik at 0017, 022).

2b.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vik and Gilmore, as cited above, and further in view of Kiegerl (US 2009/0076674).
Regarding claims 5 and 12, the combination is silent as to wherein the plurality of sensors are 3D scanners.
Kiegerl, in a similar invention in the same field of endeavor, teaches wherein the plurality of sensors are 3D scanners (3D laser scanners; Kiegerl at 0031)
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the collision avoidance facet of Kiegerl.  Doing so would provide detailed, updated data to the central controller regarding the work area.

	Regarding claims 13 and 14, Vik discloses wherein data detected by each of the sensors coupled to all of the cranes transmits the data to crane controls of the respective crane and sent to the central processing unit as the monitoring data (remote site coordinator receives data from work machine controller; Vik and 0020, 0021, 0031). The combination teaches wherein the sensor data is 3D laser scanned data (Kiegerl at 0031).

Claim Objections
3.	Claims 2, 6, 7, 11, 13, 15, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 8, and 14 are objected due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        10 November 2022